Citation Nr: 1822471	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to February 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In February 2013, September 2016, and July 2017 the Board remanded the claim for additional development.


FINDINGS OF FACT

The Veteran's asthma was not incurred during active duty and is not otherwise etiologically related to military service or to any asbestos or other toxic exposures therein or to any other service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include asthma, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with asthma and contends that the condition is due to asbestos exposure during service.  While the Veteran's service treatment records do not contain complaints, diagnosis or treatment for a respiratory condition the Board has previously found the Veteran was likely exposed to asbestos during service.  See February 2013 Board remand.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Having established a current diagnosis of asthma and in-service exposure to asbestos the only remaining question for direct service connection is whether a nexus exists between the two.  The Veteran underwent a VA examination in July 2015 to address this question.  The examiner found that the Veteran did not have any pleural plaques indicative of asbestosis, a condition resulting from exposure to asbestos, and that the Veteran's asthma was therefore less likely than not caused by exposure to asbestos. 

The Veteran underwent a second examination in October 2017.  The 2017 examiner agreed that the Veteran's asthma was less likely than not attributable to asbestos exposure.  The examiner explained that the Veteran had neither indication of pleural plaques nor had he been diagnosed with asbestosis.  He noted that recent x-rays had not identified any other any acute pulmonary disease.  The examiner also noted that the Veteran's asthma was not diagnosed during service or for many years thereafter.  He explained that the asthma was not caused by exposure to asbestos or other toxic chemicals to include herbicide agents, but that it is an allergic response by the immune system to active airborne allergens and was being treated as expectant in relation to respiratory allergens.  Addressing the possibility of a relationship between the Veteran's other service-connected disabilities and asthma the examiner again pointed out that asthma is a response to airborne allergens and not caused by vascular disorders, like the Veteran's hypertension, cerebrovascular accident & ischemic heart disease, endocrine disorders like diabetes mellitus or cancer.  

The Board finds the examination opinions to be sufficient to decide the instant claim, as they are based on an in-person examination of the Veteran and a full review of the medical records.  The opinions are supported by a precise and supported rationale that the Veteran's current respiratory condition, asthma, does not develop due to asbestos exposure or secondary to any of the Veteran's service-connected disabilities.  While the Veteran attributes his asthma to asbestos exposure, he is not considered medically competent to make such association.  The entirety of the probative medical evidence of record is therefore against a finding of nexus, and service connection is consequently not warranted.  


ORDER

Service connection for a respiratory disorder, to include asthma, is denied. 





____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


